DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on January 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,046,191 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 6, 9-11, 15, 16, 70, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwatch et al. (US Pub. No. 2014/0138105).
Regarding Claims 1, 6, and 11:  Kuwatch et al. teaches a fluid for fire sprinkler systems comprising water such as distilled water (water having the claimed conductivity), glycerol (glycerin), and a carboxylate salt such as sodium or potassium acetate (abstract; [0006]-[0010]; [0040]).  Kuwatch et al. teaches that the glycerol is present in 0-60 wt% (about 0-65 vol%) and the sodium or potassium acetate is present in about 10 mol% of the total salt which is present in 2-70 wt% (approximately 0.2 to 7 wt% sodium or potassium acetate ([0008]; [0027]).
Kuwatch et al. does not teach with sufficient specificity the claimed range of glycerol and carboxylate salt.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the conductivity of the composition.  However, the references renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate that the property is a result of anything other than mixing of the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) 
Regarding Claims 9 and 10:  Kuwatch et al. teaches the composition comprising a buffer such as phosphates, carbonates, and bicarbonates ([0035]).
Regarding Claim 15:  Kuwatch et al. teaches that for certain applications the composition has a pH of 6.8 to 7.2 ([0037]).
Regarding Claims 16, 70, and 71:  Kuwatch et al. teaches that for certain applications the composition has a pH of 6.8 to 7.2 ([0037]).
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the conductivity and freezing point of the composition.  However, the references renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate that the property is a result of anything other than mixing of the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

Claims 57-63, 65, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwatch et al. (US Pub. No. 2014/0138105).
Regarding Claims 57-59 and 61-63:  Kuwatch et al. teaches a fluid for fire sprinkler systems comprising water such as distilled water (water having the claimed conductivity), glycerol (glycerin), and a carboxylate salt such as sodium or potassium acetate (abstract; [0006]-[0010]; [0040]).  Kuwatch et al. teaches that the glycerol is present in 0-60 wt% (about 0-65 vol%), the water is present in about 50-90 wt% (approximately 45-85 vol%) and the sodium or potassium acetate is present in about 10 mol% of the total salt which is present in 2-70 wt% (approximately 0.2 to 7 wt% sodium or potassium acetate ([0008]; [0027]).
Kuwatch et al. does not teach with sufficient specificity the claimed range of water, glycerol, and carboxylate salt.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the freezing point and conductivity of the composition.  However, the references renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate that the property is a result of anything other than mixing of the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
Regarding Claim 60:  Kuwatch et al. teaches the composition comprising a buffer such as phosphates, carbonates, and bicarbonates in 0.5-3 wt% ([0035]-[0036]).
Regarding Claim 65:  Kuwatch et al. teaches that for certain applications the composition has a pH of 6.8 to 7.2 ([0037]).
Regarding Claim 67:  Kuwatch et al. teaches that for certain applications the composition has a pH of 6.8 to 7.2 ([0037]).
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the conductivity and freezing point of the composition.  However, the references renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate that the property is a result of anything other than mixing of the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwatch et al. (US Pub. No. 2014/0138105) in view of Hager et al. (US Pub. No. 2007/0251707) and Rainaldi et al. (US Pat. No. 3,609,074).
Kuwatch et al. teaches the composition of claim 57 as set forth above.

Kuwatch et al. does not teach the composition comprising trisodium citrate.  However, Hager et al. teaches a fire extinguishing composition comprising sodium citrate (which would include trisodium citrate) (abstract; [0029]).  Kuwatch et al. and Hager et al. are analogous art because they are concerned with the same field of endeavor, namely fire extinguishing compositions.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to add the sodium citrate of Hager et al. to the composition of Kuwatch et al. and would have been motivated to do so because Hager et al. teaches that the sodium citrate acts as a pH balancing agent (buffer) and it is prima facie obvious to combine equivalents known for the same purpose (buffers in fire extinguishers) (MPEP 2144.06).
Kuwatch et al. does not teach with sufficient specificity the claimed range of glycerol and carboxylate salt.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  

Claims 72-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwatch et al. (US Pub. No. 2014/0138105).
Regarding Claims 72 and 74:  Kuwatch et al. teaches a fluid for fire sprinkler systems comprising water such as distilled water (water having the claimed conductivity), glycerol (glycerin), and a carboxylate salt such as sodium or potassium acetate (abstract; [0006]-[0010]; [0040]).  Kuwatch et al. teaches that the glycerol is present in 0-60 wt% (about 0-65 vol%), the water is present in about 50-90 wt% (approximately 45-85 vol%) and the sodium or potassium acetate is present in about 10 mol% of the total salt which is present in 2-70 wt% (approximately 0.2 to 7 wt% sodium or potassium acetate ([0008]; [0027]).  Kuwatch et al. teaches the composition comprising a buffer such as phosphates ([0035]-[0036]).
Kuwatch et al. does not teach with sufficient specificity the claimed range of water, glycerol, and carboxylate salt.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the conductivity and freezing point of the composition.  However, the references renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate that the property is a result of anything other than mixing of the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwatch et al. (US Pub. No. 2014/0138105) in view of Hager et al. (US Pub. No. 2007/0251707) and Rainaldi et al. (US Pat. No. 3,609,074).
Kuwatch et al. teaches the composition of claim 72 as set forth above.  Kuwatch et al. teaches that for certain applications the composition has a pH of 6.8 to 7.2 ([0037]).
Kuwatch et al. does not teach the composition further comprising triethanol amine.  However, Rainaldi et al. teaches fire extinguishing compositions comprising triethanolamine (abstract; 3:1-10).  Kuwatch et al. and Rainaldi et al. are analogous art because they are concerned with the same field of endeavor, namely fire extinguishing compositions. At the time of the invention, a person of ordinary skill in the art would have found it obvious to add the triethanolamine of Rainaldi et al. to the composition of Kuwatch et al. and would have been motivated to do so because to prevent corrosion and Kuwatch et al. teaches that in general tertiary amines may be added as corrosion inhibitors ([0041]).
Kuwatch et al. does not teach with sufficient specificity the claimed range of glycerol and carboxylate salt.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the conductivity of the composition.  However, the references renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate that the property is a result of anything other than mixing of the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would .

Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive.
Applicant argues that Kuwatch et al. requires more carboxylate salt than is claimed.  However, Kuwatch et al. teaches sodium or potassium acetate is present in about 10 mol% of the total salt which is present in 2-70 wt% (approximately 0.2 to 7 wt% sodium or potassium acetate ([0008]; [0027]). It is noted that the instant claims use the transitional phrase “comprising” allowing for other ingredients to be present including other salts of organic acids.  
Applicant argues that Kuwatch teaches aqueous fire sprinkler fluids with considerably higher salt content than the instantly claimed compositions.  However, the instant claims do not limit the total salt content of the composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        March 18, 2021